Title: To James Madison from William Branch Giles, 15 February 1809
From: Giles, William Branch
To: Madison, James



Dear Sir,
Wednesday evening.  ca. 15 February 1809

It was perhaps one of the most unfortunate circumstances in Mr. Jefferson’s administration, that he differed so materially respecting the characters of individuals, from his friends in the Senate, and elsewhere; I am induced to make this observation from hearing this evening, that it was proposed to nominate Governor Hull to supply the vacancy in the war department occasioned by the resignation of General Dearborne.  I am told that this rumor excited great surprise in the Senate Chamber this morning, produced general discontent, and left an impression upon the minds of most Gentlemen, that the nomination would be agreed to by the Senate.  I confess that I am of this opinion.  I found great difficulty in getting the nomination confirmed last year, and some of our best friends voted against it, upon grounds, which they thought, in some degree implicated his character.  To have him nominated again for one of the highest offices in the government, and may shortly become the most important, will present serious embarrassments to the deliberations of the Senate.  I should not feel myself justifyed in supporting this nomination; and I can not see the policy or propriety of the President’s placing his friends in a situation of violating their judgements and consciences or disrespecting his nominations.  I know, Sir, that you are not apprised of the existing impressions in  relation to this nomination, and perhaps to others said to be in the contemplation of the President; I have therefore thought it my duty to give you this information the moment it was received; and have no doubt you will know how to estimate it, & to determine how far you may be implicated in this transaction.  I am, Sir with the most fervent wishes for your individual and political prosperity your sincere friend & obdt. Servt.

Wm: B. Giles

